 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     TRENELL MONSON,                               Case No. 1:17-cv-00395-EPG (PC)
11
                   Plaintiff,                      ORDER REQUESTING THAT THE
12                                                 WARDEN OF USP LOMPOC
            v.                                     RESPOND TO PLAINTIFF’S
13                                                 FEBRUARY 26, 2020 FILING
     R. MELKONIAN,
14                                                 (ECF NO. 80)
                  Defendant.
15                                                 ORDER DIRECTING CLERK TO
                                                   SEND A COPY OF THIS ORDER,
16                                                 PLAINTIFF’S FILING (ECF NO. 80),
                                                   AND FRESNO COUNTY SHERIFF’S
17                                                 OFFICE’S RESPONSE (ECF NO. 82)
                                                   TO ASSISTANT UNITED STATES
18                                                 ATTORNEY EDWARD OLSEN AND
                                                   THE WARDEN OF USP LOMPOC
19

20           Trenell Monson (75667-097), the plaintiff in this action, is proceeding pro se and in
21   forma pauperis. Plaintiff is currently incarcerated at United States Penitentiary, Lompoc
22   (“USP Lompoc”), and it appears that Plaintiff has been incarcerated there since approximately
23   November of 2018.
24           On November 20, 2019, the Court ordered Fresno County Sheriff’s Office to produce
25   video footage and documents relevant to this action to Plaintiff within thirty days. (ECF No.
26   76).
27           On February 26, 2020, Plaintiff filed a notice, alleging that he has not received the
28   documents or video footage. (ECF No. 80). Plaintiff alleges that without this evidence he is

                                                      1
 1   unable to prepare his opposition to Defendant’s motion for summary judgment or file his own
 2   motion for summary judgment.
 3          On February 28, 2020, Fresno County Sheriff’s Office filed a response to Plaintiff’s
 4   filing, including evidence that it served the documents and video footage on Plaintiff on
 5   December 20, 2019.1 (ECF No. 82).
 6          Given Plaintiff’s allegations that he has not received the documents or video footage, as
 7   well as Fresno County Sheriff’s Office’s evidence that the documents and video footage were
 8   served over two months ago, the Court will request that the Warden of USP Lompoc file a
 9   response. The response should indicate whether USP Lompoc received the documents and the
10   CD containing video footage, and if so, what USP Lompoc did with them.
11          Accordingly, IT IS REQUESTED that, within fourteen (14) days from the date of
12   service of this order, the Warden of USP Lompoc file a response to Plaintiff’s February 26,
13   2020 filing (ECF No. 80).
14          Additionally, IT IS ORDERED that the Clerk of Court is directed to serve Assistant
15   United States Attorney Edward Olsen and the Warden of USP Lompoc with a copy of this
16   order, Plaintiff’s February 26, 2020 filing (ECF No. 80), and Fresno County Sheriff’s Office’s
17   response (ECF No. 82).
18
     IT IS SO ORDERED.
19

20
        Dated:        March 3, 2020                                     /s/
21                                                              UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28
            1
                The Court appreciates Fresno County Sheriff’s Office’s prompt response.

                                                            2
